SUPPLEMENT DATED JANUARY 31, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR THE MODIFIED SINGLE PREMIUM VARIABLE LIFE INSURANCE POLICY OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY THROUGH FIRST INVESTORS LIFE SEPARATE ACCOUNT E DATED MAY 1, 2011 The second paragraph under the heading “Services” on page 3 of the Statement of Additional Information is deleted in its entirety and replaced with the following: Independent Registered Public Accounting Firm.KPMG LLP, 345 Park Avenue, New York, NY 10154, has been selected as the independent registered public accounting firm for Separate Account E.First Investors Life pays KPMG LLP a fee for serving as the independent registered public accounting firm for Separate Account E, which is set by the Audit Committee of the Board of Directors of First Investors Life.We include the financial statements in reliance upon the authority of said firm as experts in accounting and auditing. ESAI 1-12
